FILED
                                                                               Jul 09, 2021
                                                                              10:33 AM(ET)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                         AT CHATTANOOGA

 Antonio Hernandez,                          )   Docket No.: 2020-01-0852
            Employee,                        )
 v.                                          )
 Woodbridge Chattanooga Formed               )   State File No.: 58041-2017
 Plastics,                                   )
            Employer,                        )
 And                                         )
 American Zurich Insurance Company,          )   Judge Audrey Headrick
             Carrier.                        )


                             COMPENSATION ORDER


        Mr. Hernandez requested increased benefits following a settlement on his original
award of permanent disability benefits. Woodbridge denied him increased benefits
asserting he (1) retired before reaching maximum medical improvement (MMI) and (2)
chose not to seek employment with any employer after reaching MMI. After a June 30,
2021 Compensation Hearing, the Court agrees with Woodbridge and holds Mr. Hernandez
is not entitled to increased benefits.

                                   History of Claim

       Mr. Hernandez, a tool and die maker at Woodbridge, sustained bilateral carpal
tunnel syndrome and cubital tunnel syndrome injuries on July 27, 2017. He received
authorized treatment, including surgeries, with Dr. Jason Rehm. Before reaching MMI,
Mr. Hernandez wrote in a retirement letter on October 31, 2018, “The time has come for
me to hang up my tooling experience and retire and spend more time with my wife and
family.”

      Before retiring, Mr. Hernandez worked full-time with restrictions while undergoing
medical treatment. His last day at Woodbridge was February 1, 2019. Three months later,
Dr. Rehm placed Mr. Hernandez at MMI on May 13 with an eight-percent permanent
impairment to the body as a whole and no permanent restrictions.
      Mr. Hernandez testified about his job as a tool and die maker. Before retiring, he
worked over fifty years in that trade and worked approximately six of those years at
Woodbridge. Mr. Hernandez stated his job required him to repair broken machinery and
make parts while using pneumatic tools, including an impact tool and die grinder, which
caused vibrations to his hands.

       Mr. Hernandez also testified about his restricted duty. He stated he could do his job
but that he did it much slower. Although Woodbridge accommodated his restrictions, Mr.
Hernandez complained to his supervisor that he needed help because his hands hurt. He
noted his treatment, including surgeries and recovery, took nineteen to twenty months. Mr.
Hernandez had constant pain and believed he could no longer do his job when he gave his
retirement letter to Amanda Pierce, Human Resources Manager. If not for his injuries, Mr.
Hernandez stated he had planned to retire at age 72 instead of age 69.

       Mr. Hernandez testified about his life after retirement. He stated his wrists still hurt,
and he cannot bend his wrists back. Mr. Hernandez did not look for other employment but
stated past employers heard about his retirement and contacted him wanting him to perform
the same type of work. He declined their offers and stated he was still unable to work.

       Ms. Pierce also testified. She did not recall Mr. Hernandez mentioning his injuries
to her either before or at the time he gave her the retirement letter. She confirmed that
Woodbridge accommodated Mr. Hernandez’s restrictions before he retired and would have
continued accommodating him, even without permanent restrictions, had he not retired.

                        Findings of Fact and Conclusions of Law

      At a Compensation Hearing, Mr. Hernandez must prove by a preponderance of the
evidence that he is entitled to benefits. Tenn. Code Ann. § 50-6-239(c)(6) (2020).

                                         Increased Benefits

       Mr. Hernandez seeks increased benefits under Tennessee Code Annotated section
50-6-207(3)(B). This provision states that if, at the end of the initial period of
compensation, the employee has not returned to work for any employer at an equal or
greater rate of pay as before the injury, then the employee qualifies for an increased benefit
“if appropriate.” However, if an “employee’s loss of employment is due to the employee’s
voluntary resignation or retirement” unrelated to the work-related disability, then the
recovery of increased benefits is barred. Tenn. Code Ann. § 50-6-207(3)(D)(i).

        The Appeals Board previously addressed the significance of the phrase “if
appropriate” used in section 50-6-207(3)(B). It concluded that the Legislature “expressed
its intent that a trial court consider all relevant factors, including the circumstances of an
injured worker’s ability and/or willingness to return to work in his or her disabled state and
the reasonableness of the employer in attempting to return the injured employee to work.”

        Here, when considering all relevant factors, the Court holds Mr. Hernandez is not
entitled to increased benefits because he voluntarily retired for reasons unrelated to his
work injury. Before reaching MMI, he submitted his retirement letter and worked full-
time for three more months with restrictions that Woodbridge accommodated.

        Although Mr. Hernandez credibly testified that he retired due to pain, his retirement
letter referenced only his desire to spend more time with his wife and family. He offered
no medical proof or other corroborating evidence indicating his injuries prevented him
from working, including when he declined offers of employment after his retirement. The
only medical proof shows Dr. Rehm released Mr. Hernandez to return to work without
permanent restrictions. Without more, Mr. Hernandez’s subjective belief that he was
unable to work is not a reasonable basis to award increased benefits, and the Court denies
his request.

                                    Alternative Findings

       Should an appellate court find error in its holding, the Court makes the following
alternative findings for judicial economy. See Cunningham v. Shelton Sec. Serv., 46
S.W.3d 131, 137-138 (Tenn. 2001). (“The trial court should . . . hear the entire case and
make appropriate findings of fact, and alternative findings when necessary, for appellate
review.”)

       Regarding increased benefits, the parties stipulated to the following:

       ◼ The parties settled the original award of $13,739.04 with open future medical
         benefits.
       ◼ The initial compensation period expired on January 20, 2020.
       ◼ Mr. Hernandez is entitled to the multipliers of 1.35 for not returning to work and
         1.2 because he is over forty years old.
       ◼ After applying the credit for the original award, Mr. Hernandez is entitled to
         increased benefits totaling $8,518.21.

       Therefore, the Court holds in the alternative that Mr. Hernandez would be entitled
to an award of increased benefits totaling $8,518.21 if it found his request for those benefits
was supported by the evidence.

IT IS, THEREFORE, ORDERED as follows:

       1. The Court denies Mr. Hernandez’s claim for increased benefits, and the claim is
          dismissed with prejudice.
2. Woodbridge shall pay the $150.00 filing fee to the Clerk within five business
   days after this order becomes final under Tennessee Compilation Rules and
   Regulations 0800-02-21-.06 (Aug. 2019).

3. Woodbridge shall file form SD-2 with the Clerk within ten business days of this
   order becoming final.

4. Unless appealed, this order shall become final in thirty days.

ENTERED July 9, 2021.



                            _____________________________________
                            Judge Audrey A. Headrick
                            Court of Workers’ Compensation Claims
                                     APPENDIX

Exhibits:

   1. Medical records of Dr. Jason Rehm
   2. Mr. Hernandez’s written resignation
   3. Settlement Documents filed on June 3, 2021


Technical Record:

   1.   Petition for Benefit Determination
   2.   Dispute Certification Notice
   3.   Scheduling Order
   4.   Pre-Compensation Hearing Statement
   5.   Pre-Compensation Hearing Brief of Employer and Insurer
   6.   Notice of Filing Exhibits
   7.   Order Continuing Trial Date
                             CERTIFICATE OF SERVICE

I certify that a copy of this Compensation Order was sent as indicated on July 9, 2021.

           Name              U.S. Mail      Email    Service sent to:

   Fred Clelland,                             X      fred@warrenandgriffin.com
   Employee’s Attorney                               kay@warrenandgriffin.com

   Michael Haynie,                            X      mhaynie@manierherod.com
   Employer’s Attorney




                                         /s/Penny Shrum       w/permission JD
                                         ______________________________________
                                         Penny Shrum, Court Clerk
                                         WC.CourtClerk@tn.gov